Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The terminal disclaimer filed on 08/04/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Pat No. 11,002,527  has been reviewed and is accepted.  The terminal disclaimer has been recorded.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In the specification page 1, line 4, “ January 23, 2020,” has been changed to ---January 23, 2020, now U.S. Pat. No. 11.002,527,---; line 7 ,  “October 13, 2017,” has been changed to ---October 13, 2017, now U.S. Pat. No. 10,634,483, ----.
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:  
The prior art does not disclose  a device having a combination of  a first conductive layer; a second conductive layer; one or more first electrodes embedded in the first conductive layer; two or more second electrodes embedded in the second conductive layer; a sensing circuit connected to each of the one or more first electrodes and at least one of the two or more second electrodes; and a voltage source connected to at least one electrode of the two or more second electrodes, wherein the one or more first electrodes and the two or more second electrodes form at least a portion of a bridge structure that exhibits an electrical property as measured by the sensing circuit in response to application of the voltage source connected to the at least one electrode of the two or more second electrodes, and wherein the electrical property varies as a function of misalignment of the first conductive layer and the second conductive layer in an in- plane direction as recited in claim 1. Claims 2-20 depend from allowed claim 1, they are also allowed accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Thompson et al (Pat# 9,952,252) disclose Offset Rejection Electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867